PER Cueiam.
The principal contractor is a necessary party to an action to enforce the lien of a subcontractor. Lumber Co. v. Hotel Co., 109 N.C. 658, 14 S.E. 35. Hence at the threshold of this appeal plaintiff is confronted with an insurmountable obstacle of not having the contractor in court as a party to this action.
So holding, it is not deemed expedient at this time to venture upon discussion of evidence in the case which might prejudice the case, in the event plaintiff should elect to proceed again under G.S. 1-25.
For reason stated the judgment from which appeal is taken is
Affirmed.